Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01139-CV

PS ROYAL SERVICES GROUP LP, GP ROYAL, LLC, STEPHEN F. PERKINS, AND S.
           PERKINS INVESTMENT PROPERTIES, INC., Appellants

                                                V.

                     SCOTT FISHER AND KRISTI FISHER, Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-01665-2014

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December

11, 2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   DAVID L. BRIDGES
                                                            PRESIDING JUSTICE